Case: 15-10395   Date Filed: 07/28/2016   Page: 1 of 3


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT

                     ________________________

                           No. 15-10395
                     ________________________

                 D.C. Docket No. 1:11-cr-20613-JLK-2



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,



versus



VLADIMIR LOUISSANT,

                                                       Defendant - Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (July 28, 2016)
                Case: 15-10395      Date Filed: 07/28/2016      Page: 2 of 3


Before WILSON and JULIE CARNES, Circuit Judges, and WOOD, ∗ District
Judge.

PER CURIAM:

       Vladimir Louissant pleaded guilty to possession of a firearm in furtherance

of a crime of violence resulting in death, in violation of 18 U.S.C. § 924(c)(1)(A),

(j)(1). The district court sentenced him to life imprisonment. Louissant now

appeals that sentence. He argues that his sentence should be vacated because the

district court violated 18 U.S.C. § 3553(c)(1) by not stating a reason for imposing

life imprisonment.

       We review de novo a defendant’s § 3553(c)(1) challenge, “even if the

defendant did not object below.” United States v. Bonilla, 463 F.3d 1176, 1181

(11th Cir. 2006); see also United States v. Parks, ___ F.3d ___, ___, No. 15-

11618, slip op. at 9–12 (11th Cir. May 20, 2016). Under § 3553(c)(1), when a

defendant is subject to a United States Sentencing Guidelines (Guidelines) range

that “exceeds 24 months,” the district court must “state in open court . . . the reason

for imposing a sentence at a particular point within the range.” See 18 U.S.C. §

3553(c)(1).

       Here, Louissant’s Guidelines range was 360 months to life—a range that

triggers § 3553(c)(1)’s requirement that the court state its reason for choosing the


       ∗
          Honorable Lisa Godbey Wood, United States District Chief Judge, for the Southern
District of Georgia, sitting by designation.
                                              2
                Case: 15-10395       Date Filed: 07/28/2016      Page: 3 of 3


particular point within the range at which it has imposed the sentence. However,

during Louissant’s sentencing proceedings, the district court “offered no reason for

the life sentence it elected to impose.” See United States v. Williams, 438 F.3d

1272, 1274 (11th Cir. 2006) (per curiam). Accordingly, the district court failed to

comply with § 3553(c)(1), and we must therefore vacate and remand for

resentencing.1 See Parks, slip op. at 14.

       VACATED AND REMANDED.




       1
        Louissant also argues that his case should be reassigned on remand. We disagree.
“Reassignment is an extraordinary order” that is not warranted here. See United States v.
Shaygan, 652 F.3d 1297, 1318 (11th Cir. 2011) (internal quotation mark omitted).
                                               3